Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 04/15/21 has been entered.
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: Examiner believes the following bolded text should be added “… for a subset of the set of beams of the serving cell and for the non-serving cell of the UE.”  Appropriate correction or explanation/clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 19, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nigam (US 20170214444 A1, cited by applicant of record).

Regarding claims 1, 19 and 10, 26, Nigam discloses a method for wireless communication at a user equipment (UE) [Abstract, fig. 11], comprising:
receiving control signaling from a base station [fig. 11 S1110, par. 0091], the control signaling indicating a configuration for transmitting, from the UE, a layer one report associated with a set of beams of a serving cell of the UE and with a non-serving cell of the UE (The report includes beam measurements from the serving and neighbor (i.e., non-serving) cells, where L1 performs the measurements [fig. 11 S1120, par. 0007, 92]);
generating the layer one report based at least in part on the configuration, the layer one report based at least in part on a metric associated with the set of beams of the serving cell of the UE and with the non-serving cell of the UE (Determine whether measurement info meets measurement report config info, where the metric is the trigger condition [fig. 11 S1130, par. 0093]); and
transmitting the generated layer one report to the base station [fig. 11 S1140].
Regarding claim 19, Nigam discloses an apparatus [fig. 12] for wireless communication at a UE [fig. 12], comprising: a processor [fig. 12 no. 1230]; memory coupled with the processor [fig. 12 no. 1230 inherent], and instructions [fig. 12 no. 1230 inherent].
Regarding claim 26, Nigam discloses an apparatus [fig. 13] for wireless communication at a BS [fig. 13], comprising: a processor [fig. 13 no. 1330]; memory coupled with the processor [fig. 13 no. 1330 inherent], and instructions [fig. 13 no. 1330 inherent].

Claims 1-3, 5, 9,     10-12, 14-15,     19-21, 23, and     26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (WO 2018204863 A1, cited by applicant of record).

Regarding claims 1, 19 and 10, 26, Park discloses a method for wireless communication at a user equipment (UE) [Abstract, fig. 15 (general case)], comprising:
receiving control signaling from a base station [fig. 21 “Measurement Configuration”], the control signaling indicating a configuration for transmitting, from the UE, a layer one report associated with a set of beams of a serving cell [fig. 21 “gNB1”] of the UE and with a non-serving cell [fig. 21 “gNB2”] of the UE (Receive from a first BS measurement config parameters comprising … event indicating … qualities of second (i.e., non-serving) and first (i.e., serving) multiple beams [fig. 22], where the UE will use L1 measurement reporting [par. 0137]);
generating the layer one report based at least in part on the configuration, the layer one report based at least in part on a metric associated with the set of beams of the serving cell of the UE and with the non-serving cell of the UE (UE monitors first and second beams for the event (i.e., metric) [fig. 22, fig. 21 “Event2”]); and
transmitting the generated layer one report to the base station [fig. 22 “Transmit …”].
Regarding claim 19, Park discloses an apparatus [fig. 4 no. 406] for wireless communication at a UE [fig. 4 no. 406], comprising: a processor [fig. 4 no. 408]; memory coupled with the processor [fig. 4 no. 409], and instructions [fig. 4 no. 410].
Regarding claim 26, Park discloses an apparatus [fig. 4 no. 401] for wireless communication at a BS [fig. 4 no. 401], comprising: a processor [fig. 4 no. 403]; memory coupled with the processor [fig. 4 no. 404], and instructions [fig. 4 no. 405].

Regarding claims 2, 20 and 11, 27, Park discloses everything claimed, as applied above.
Park further discloses further comprising:
receiving, from the base station, an indication of a number of beams of the serving cell and a number of beams of the non-serving cell, wherein the layer one report comprises an indication of the metric for each of the number of beams of the set of beams of the serving cell and for each of the number of beams of the non-serving cell (UE receives first number of first and second number of second beams and the UE performs measurements for beams on both cells (i.e., indication of metric for each of number of beams of the sets) [fig. 21-22, par. 0233, 237, 239, 165]).

Regarding claims 3, 21 and 12, 28, Park discloses everything claimed, as applied above.
Park further discloses further comprising:
determining the metric for each beam of the set of beams of the serving cell of the UE and for the non-serving cell of the UE, wherein the layer one report comprises an indication of the metric for a subset of the set of beams for the serving cell and for the non-serving cell of the UE (UE compares (i.e., determines metric) the two sets, where one or more beams are utilized (i.e., subset can be considered any/all) [fig. 21-22, par. 0137, 233, 237, 239, 165 (see also fig. 15)]).

Regarding claims 5, 23 and 14, Park discloses everything claimed, as applied above.
Park further discloses wherein determining the metric for the non-serving cell of the UE comprises:
determining the metric for each beam of a set of beams of the non-serving cell, wherein the layer one report comprises an indication of an aggregate value of the metric for each beam of the set of beams of the non-serving cell [par. 0237, fig. 21-22].

Regarding claims 9 and 15, Park discloses everything claimed, as applied above.
Park further discloses:
wherein the metric comprises a reference signal received power or a signal-to-interference-plus-noise ratio [par. 0237, 165].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 22 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 19 and 10 respectively, and further in view of Kang (US 20190058517 A1, cited by applicant of record).

Regarding claims 4, 22 and 13, Park discloses everything claimed, as applied above.
Although Park discloses wherein determining the metric for the non-serving cell of the UE comprises: determining the metric for each beam of a set of beams of the non-serving cell, wherein the L1 report comprises an indication of the metric associated with beams of the set of beams for which the metric is the highest, as discussed above, Park does not explicitly disclose associated with a beam of the set of beams for which the metric is highest. However, these concepts are well known as disclosed by Kang.
In the same field of endeavor, Kang discloses:
associated with a beam of the set of beams for which the metric is highest [par. 0198].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with Kang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of alleviating resource shortages and providing higher-speed services [Kang par. 0003-04].

Claims 6-7, 24-25 and 16-17, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 19 and 10, 26 respectively, and further in view of Kang.

Regarding claims 6, 24 and 16, 29, Park discloses everything claimed, as applied above.
Although Park discloses further comprising: determining … non-serving cell and … beam of the non-serving cell; and determining … comprising the … non-serving cell and the … beam of the non-serving cell, wherein the L1 report, as discussed above, as well as beam identification of serving and non-serving cells [par. 0159], Park does not explicitly disclose an index and a joint index.
In the same field of endeavor, Kang discloses:
an index [par. 0100]; and
a joint index [par. 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with Kang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of obtaining unique identification [Kang par. 0100].

Regarding claims 7, 25 and 17, 30, Park discloses everything claimed, as applied above.
Although Park discloses further comprising: determining … the non-serving cell, wherein the L1 report comprises, as discussed above, as well as beam identification of serving and non-serving cells [par. 0159], Park does not explicitly disclose an index. However, these concepts are well known as disclosed by Kang.
In the same field of endeavor, Kang discloses:
an index [par. 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with Kang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of obtaining unique identification [Kang par. 0100].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kang as applied to claims 7 and 17 respectively, and further in view of Nokia (3GPP TSG RAN WG1, #104-bis-e, R1-2103365, cited by applicant of record).

Regarding claims 8 and 18, Park and Kang disclose everything claimed, as applied above.
Although Park and Kang disclose indices of non-serving cells, as discussed above, Park and Kang do not explicitly disclose wherein the index comprises a physical cell identifier associated with the non-serving cell or an identifier of the non-serving cell relative to a set of cells configured for the UE. However, these concepts are well known as disclosed by Nokia.
In the same field of endeavor, Nokia discloses:
wherein the index comprises a physical cell identifier associated with the non-serving cell or an identifier of the non-serving cell relative to a set of cells configured for the UE [sec. 2.2.3.4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Kang with Nokia. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of using enhanced fields to differentiate between the beams of the serving and non-serving cells [Nokia sec. 2.2.3.4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419